COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IRMA ARRIAGA,


                            Appellant,

v.

TEXAS DEPARTMENT OF FAMILY
AND PROTECTIVE SERVICES,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00163-CV

Appeal from the

112th District Court

of Pecos County, Texas

(TC# P-10,610-112-CV)

MEMORANDUM OPINION
	Pending before the Court is the motion of Irma Arriaga, Appellant, to dismiss this appeal for
the reason that the parties have settled all matters in controversy in the underlying lawsuit.  Appellee
has not objected to the motion and there is no indication that dismissal would prevent Appellee from
seeking relief to which it would otherwise be entitled.  See Tex. R. App. P. 42.1(a)(1).  We therefore
grant the motion and dismiss the appeal with prejudice.  Each party shall bear its own costs pursuant
to the settlement agreement.

						KENNETH R. CARR, Justice
October 2, 2008

Before Chew, C.J., McClure, and Carr, JJ.